1

2
                                   UNITED STATES DISTRICT COURT
3
                                           DISTRICT OF NEVADA
4
                                                      ***
5
      GEORGE LESLIE VONTRESS,                                  Case No. 2:17-cv-01791-RFB-NJK
6
                                              Plaintiff,                      ORDER
7             v.
8     JO GENTRY, et al.,
9                                          Defendants.
10

11           This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983

12   by a person in the custody of the Nevada Department of Corrections. Plaintiff has submitted an

13   application to proceed in forma pauperis. Docket No. 1. Based on the financial information

14   provided, the Court finds that Plaintiff is unable to prepay the full filing fee in this matter.

15           The Court imposed a 90-day stay on June 20, 2019, and the Court entered a subsequent

16   order in which the parties were assigned to mediation by a court-appointed mediator. Docket Nos.

17   25, 29. The Office of the Attorney General has now filed a status report indicating that settlement

18   has not been reached and informing the Court of its intent to proceed with this action. Docket No.

19   33.

20           For the foregoing reasons, IT IS ORDERED that:

21           1.      Plaintiff’s application to proceed in forma pauperis, Docket No. 1, is GRANTED.

22   Plaintiff shall not be required to pay an initial installment of the filing fee. In the event that this

23   action is dismissed, the full filing fee must still be paid pursuant to 28 U.S.C. § 1915(b)(2).

24           2.      The movant herein is permitted to maintain this action to conclusion without the

25   necessity of prepayment of any additional fees or costs or the giving of security therefor. This

26   order granting leave to proceed in forma pauperis shall not extend to the issuance and/or service

27   of subpoenas at government expense.

28

                                                           1
1           3.       Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections shall

2    pay to the Clerk of the United States District Court, District of Nevada, 20% of the preceding

3    month’s deposits to Plaintiff’s account (George Vontress, # 96499), in the months that the account

4    exceeds $10.00, until the full $350.00 filing fee has been paid for this action. The Clerk of the

5    Court shall SEND a copy of this order to the Finance Division of the Clerk’s Office. The Clerk

6    of the Court shall also SEND a copy of this order to the attention of the Chief of Inmate Services

7    for the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

8           4.       The Clerk of the Court shall electronically SERVE a copy of this order and a copy

9    of Plaintiff’s first amended complaint, Docket No. 20, on the Office of the Attorney General of

10   the State of Nevada by adding the Attorney General of the State of Nevada to the docket sheet.

11   This does not indicate acceptance of service.

12          5.       Service must be perfected, no later than December 17, 2019, pursuant to Fed. R.

13   Civ. P. 4(m).

14          6.       Subject to the findings of the screening order, Docket No. 25, no later than October

15   9, 2019, the Attorney General’s Office shall file a notice advising the Court and Plaintiff of: (a)

16   the names of the defendants for whom it accepts service; (b) the names of the defendants for whom

17   it does not accept service, and (c) the names of the defendants for whom it is filing the last-known-

18   address information under seal. As to any of the named defendants for whom the Attorney

19   General’s Office cannot accept service, the Office shall file, under seal, but shall not serve the

20   inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such information.

21   If the last known address of the defendant(s) is a post office box, the Attorney General's Office

22   shall attempt to obtain and provide the last known physical address(es).

23          7.       If service cannot be accepted for any of the named defendant(s), Plaintiff shall file

24   a motion identifying the unserved defendant(s), requesting issuance of a summons, and specifying

25   a full name and address for the defendant(s). For the defendant(s) as to which the Attorney General

26   has not provided last-known-address information, Plaintiff shall provide the full name and address

27   for the defendant(s).

28

                                                       2
1           8.      If the Attorney General accepts service of process for any named defendant(s), such

2    defendant(s) shall file and serve an answer or other response to the complaint no later than

3    November 18, 2019.

4           9.      Henceforth, Plaintiff shall serve upon defendant(s) or, if an appearance has been

5    entered by counsel, upon their attorney(s), a copy of every pleading, motion or other document

6    submitted for consideration by the Court. Plaintiff shall include with the original document

7    submitted for filing a certificate stating the date that a true and correct copy of the document was

8    mailed or electronically filed to the defendants or counsel for the defendants. If counsel has

9    entered a notice of appearance, Plaintiff shall direct service to the individual attorney named in the

10   notice of appearance, at the physical or electronic address stated therein. The Court may disregard

11   any document received by a district judge or magistrate judge which has not been filed with the

12   Clerk, and any document received by a district judge, magistrate judge, or the Clerk which fails to

13   include a certificate showing proper service.

14          10.     This case is no longer stayed.

15          DATED: September 18, 2019.
16

17

18                                                   NANCY J. KOPPE
                                                     UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28

                                                       3
